            Case 1:21-cv-00877-LLS Document 8 Filed 02/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KIM MORTIMER; 60 91ST STREET
CORPORATION,

                                 Petitioners,
                                                                  21-CV-0877 (LLS)
                     -against-
                                                                 CIVIL JUDGMENT
SHELLEY CHAPMAN, Bankruptcy Judge;
HEIDI J. SORVINO, Bankruptcy Trustee; U.S.
MARSHAL OFFICE,

                                 Respondents.

         Pursuant to the order issued February 5, 2021, dismissing the petition,

         IT IS ORDERED, ADJUDGED AND DECREED that the petition is dismissed under 28

U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 5, 2021
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
